          Case 1:18-cr-00224-AJN Document 99 Filed 02/26/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                        United States Attorney
                                                        Southern District of New York

                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007


                                                        February 26, 2019

Via ECF
The Honorable Andrew L. Carter, Jr.
United States District Judge
Southern District of New York
United State Courthouse
40 Foley Square, Courtroom 1306
New York, New York 10007

               Re:     United States v. Ali Sadr Hashemi Nejad, 18 Cr. 224 (ALC)

Dear Judge Carter:

                On February 25, 2019, the defendant filed nine separate pretrial motions. (See Dkt.
Nos. 81-98). The legal memoranda in support of those motions total approximately 140 pages.
The Government’s current deadline to file an opposition is March 25, 2019. Given the breadth of
the defendant’s pretrial motions, the Government respectfully requests until April 26, 2019 to file
its opposition. The Government also respectfully requests permission to file an omnibus brief in
opposition totaling up to 140 pages. The Government will endeavor to be concise in its opposition
and not reach its proposed 140-page limit.

                 The Government has conferred with defense counsel who does not object to these
requests. If the Court grants the Government’s request to extend its deadline to file an opposition
brief, the parties respectfully request that the defendant’s deadline to file any reply be set for May
17, 2019.

                                                        Respectfully submitted,
                                                        GEOFFREY S. BERMAN
                                                        United States Attorney


                                                  by:         /s/
                                                        Andrew DeFilippis / Rebekah Donaleski
                                                        Matthew Laroche
                                                        Assistant United States Attorneys
                                                        Garrett Lynch
                                                        Special Assistant United States Attorney

   CC: Defense Counsel (via ECF)
